Case 3:19-cv-04753-AET-TJB Document 31-1 Filed 04/04/19 Page 1 of 3 PageID: 1999




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


  Defense Distributed,                        No. 3:19-cv-04753-AET-TJB
  Second Amendment Foundation, Inc.,
  Firearms Policy Coalition, Inc.,
  Firearms Policy Foundation,
  The Calguns Foundation,
  California Association of Federal
  Firearms Licensees, Inc., and
  Brandon Combs,
                     Plaintiffs,

                    v.

  Gurbir Grewal, Attorney General of the
  State of New Jersey,
                    Defendant.


                          Plaintiffs’ Brief in Support of
               Plaintiffs’ Motion for Injunction Pending Appeal


   BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
   Chad Flores                             Daniel L. Schmutter
   cflores@beckredden.com                  dschmutter@hartmanwinnicki.com
   Daniel Hammond                          74 Passaic Street
   dhammond@beckredden.com                 Ridgewood, New Jersey 07450
   Hannah Roblyer                          (201) 967-8040
   hroblyer@beckredden.com
   1221 McKinney Street, Suite 4500
   Houston, Texas 77010
   (713) 951-3700

                                Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 31-1 Filed 04/04/19 Page 2 of 3 PageID: 2000




                                      Argument

       Plaintiffs have appealed to the United States Court of Appeals for the Third

 Circuit from the Order entered as Document 26 on March 7, 2019. See Doc. 28.

 Federal Rules of Civil Procedure 62 and 65 authorize injunctions pending appeal,

 which in cases like this entail a standard that is “essentially the same as that for

 obtaining a preliminary injunction.” See, e.g., Conestoga Wood Specialities Corp.

 v. Sec'y of HHS, No. 13-1144, 2013 WL 1277419, at *2 (3d Cir. Feb. 8, 2013).

 Plaintiffs request an injunction against Defendant Gurbir Grewal pending the

 disposition of the Plaintiffs’ appeal to the Third Circuit from the Document 26 Order.

 Specifically, the injunction pending appeal should enjoin the same conduct that the

 Plaintiffs’ motion for a preliminary injunction seeks to enjoin. See Doc. 18-01 at

 40. Such relief is warranted for the reasons set forth in the Plaintiffs’ motion for a

 preliminary injunction and in Plaintiffs’ opposition to the Defendants’ request for a

 stay, see Doc. 18, Doc. 21; Doc. 22; Transcript of Status Conference at 8-15.

                                     Conclusion

       For these reasons, until the Third Circuit resolves the Plaintiffs’ appeal from

 the Order entered as Document 26, the Court should enjoin Defendant Gurbir

 Grewal, in his official capacity as New Jersey Attorney General, from the following:

       (1)    enforcing New Jersey Statute § 2C:39-9(l)(2) against Plaintiffs,

       (2)    directing the Plaintiffs to cease and desist publishing computer files
              with digital firearms information, and
Case 3:19-cv-04753-AET-TJB Document 31-1 Filed 04/04/19 Page 3 of 3 PageID: 2001




       (3)   directing the Plaintiffs’ communication service providers to cease and
             desist publishing Plaintiffs’ computer files with digital firearms
             information.


  Date: April 4, 2019                     Respectfully submitted,

  BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
  Chad Flores                             s/ Daniel L. Schmutter
  cflores@beckredden.com                  Daniel L. Schmutter
  Daniel Hammond                          dschmutter@hartmanwinnicki.com
  dhammond@beckredden.com                 74 Passaic Street
  Hannah Roblyer                          Ridgewood, New Jersey 07450
  hroblyer@beckredden.com                 (201) 967-8040
  1221 McKinney Street, Suite 4500
  Houston, Texas 77010                    Josh Blackman*
  (713) 951-3700                          joshblackman@gmail.com
                                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003
                                          *Pro hac vice motion to be filed

                              Counsel for Plaintiffs
